I do not concur in all the statement of the case by Judge Davidson's opinion. However, it is wholly unnecessary for me to state the facts, except that appellant did not go on the stand to testify to explain her written sworn testimony before the examining court. On the contrary, she voluntarily took the stand and testified for herself in order to try to induce the jury to acquit her. But whatever induced her to testify, her testimony on this trial was precisely, in substance, her testimony on the examining trial, with the sole exception of when the insurance policy was secured by deceased for her; and unquestionably, on this point, her evidence on this trial, was worse for her than on the examining trial. So that undoubtedly the admission of her testimony at the examining trial was perfectly harmless, and to reverse this case because of its admission, even if error, is to substitute the shadow for the substance, and reverse on a wholly academic point neither authorized nor justified in law or justice. Undoubtedly, the State can, on another trial, prove what she swore on this trial.
This case should have been affirmed, not reversed. *Page 447